


Exhibit 10.9

 

AON CORPORATION
OUTSIDE DIRECTOR DEFERRED COMPENSATION PLAN

 

(a subplan of the Aon Stock Incentive Plan)

 

1.            Purpose:

 

The name of this plan is the Aon Corporation Outside Director Deferred
Compensation Plan (the “Plan”). Its purpose is to provide directors of Aon
Corporation (the “Company”) who are not employees of the Company or any of its
subsidiaries (“Outside Directors”) with the opportunity to defer cash fees
earned as an Outside Director. The Plan shall be effective as of January 1,
2003.

 

2.            Administration:

 

The Plan shall be administered by the Organization and Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”). The
Committee shall have the authority to adopt rules and regulations for carrying
out the Plan, to delegate its administrative responsibilities, as it shall, from
time to time, deem advisable, and to interpret, construe, and implement the
provisions thereof. Any decision or interpretation of any provision of the Plan
adopted by the Committee shall be final and conclusive. Furthermore, the
Committee may obtain such advice or assistance, as it deems appropriate from
persons not serving on the Committee.

 

3.            Eligibility:

 

Any Outside Director shall be eligible to participate in the Plan. An Outside
Director shall become a participant after making an election to participate (the
“Participant”) on such forms as required by the Committee and in accordance with
Section 4.

 

4.            Elections:

 

On or before the meeting of the Board next following the annual meeting of the
Company’s stockholders for a year (the “Annual Meeting of the Board”), each
Outside Director shall be entitled to make an election to defer receipt of all
or 50% of the fees to which the Outside Director may become entitled to receive
for serving as an Outside Director of the Company, including fees to which the
Outside Director may become entitled for serving as a member of any committee of
the Board (collectively, “Director’s Fees”), during the period beginning on such
Annual Meeting of the Board and ending on the next Annual Meeting of the Board.

 

Elections made pursuant to this Section 4 shall remain in effect until such time
as they are amended by the Participant. Any amendment will take place effective
with the next Annual Meeting of the Board or earlier if permitted by the
Committee.

 

2

--------------------------------------------------------------------------------


 

5.            Deemed Investment of Deferred Amounts:

 

(a)           Stock Accounts. Unless a Participant otherwise elects pursuant to
paragraph (b) of this Section 5, each Participant shall have established for his
or her benefit an account (“Stock Account”) to which all deferred Director’s
Fees shall be credited as stock units representing shares of the Company’s
common stock, $1.00 par value (“Common Stock”). The number of stock units so
credited to a Participant’s Stock Account will be determined by dividing the
deferred amount by the Market Value (defined below) of a share of Common Stock
on the day the deferred amount would have been payable to the Participant had it
not been deferred. The “Market Value” of a share of Common Stock on any day is
the arithmetic mean of the high and low selling prices of the Common Stock on
the New York Stock Exchange on such date (or, if the New York Stock Exchange was
not open for trading or the Common Stock was not traded on that day, the
immediately preceding day that the New York Stock Exchange was open for trading
and the Common Stock was traded).

 

As of each dividend payment date, each Participant’s Stock Account shall be
credited with the dividends that would be paid with respect to the shares of
Common Stock represented by the stock units credited to the Participant’s Stock
Account on the dividend record date as if the Participant owned such shares as
of the record date. Dividends will be credited as if reinvested in whole or
fractional shares of Common Stock at the Market Value on the dividend payment
date.

 

In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of the Company, the Committee may make such equitable adjustments, to
prevent dilution or enlargement of rights, as it may deem appropriate in the
number and class of shares represented by the stock units credited to a
Participant’s Stock Account.

 

(b)           Cash Accounts. A Participant may elect, at the same time that a
deferral election is made, to have all or 50% of the deferred amount credited to
an account established for his or her benefit (“Cash Account”). Each
Participant’s Cash Account shall be credited with interest, compounded
semiannually, at the annual rate determined as of January 1 and July 1 of each
year by averaging the six-month Treasury Bill yield as published monthly by
Board of Governors of the Federal Reserve System on a bank discount basis
through the secondary market for the last six months immediately prior thereto.

 

(c)           As of the last business day of the quarter in which the Annual
Meeting of the Board occurs, amounts may be transferred between a Participant’s
Stock Account and Cash Account.

 

6.            Method of Distribution:

 

(a)           Number of Payments. At the time a Participant elects to defer
Director’s Fees pursuant to Section 4, the Participant may also make an election
to have his or her Accounts distributed in a specified number of annual
installments, not in excess of 10. The most recently filed election in effect at
the time distributions commence pursuant to paragraph (b) of this

 

3

--------------------------------------------------------------------------------


 

Section 6 shall govern. If no such election is made by a Participant, the
Participant’s Accounts shall be distributed in a single lump sum.

 

(b)          Time of Payment. Distributions shall commence in the month of
January next following the date on which a Participant retires, becomes unable
to fulfill his duties as a director due to death or disability or otherwise
ceases to serve as a director.

 

(c)           Withdrawals for Immediate Financial Needs. Amounts deferred under
the Plan may be distributed at the discretion of the Committee based on
immediate financial need of the Participant or the Participant’s beneficiary.
Such distributions shall occur only if the Participant or the Participant’s
beneficiary suffers an extreme financial hardship occasioned by an unforeseeable
event. Extreme financial hardship means an immediate catastrophic financial need
occasioned by (1) an event such as death, total disability, serious injury or
illness of the Participant, or the Participant’s beneficiary, a spouse, or
dependent, or (2) extreme financial reversal. Adequate proof of extreme
financial hardship must be provided to the Committee. Distributions for extreme
financial hardship may not exceed the amount required to meet the hardship and
may be made only if the Committee finds that extreme financial hardship may not
be met from other resources reasonably available to the Participant or the
Participant’s beneficiary including liquidation of investment assets,
liquidation of luxury assets, loans from financial institutions or other
sources.

 

(d)          Form of Payment. Distributions from a Participant’s Cash Account
will be made in cash. Distributions from a Participant’s Stock Account will be
made in shares of Common Stock with fractional shares payable in cash; provided,
however, that a Participant may elect prior to the receipt of any amount from
his or her Stock Account to have all distributions from his or her Stock Account
paid in cash. Cash payments from a Participant’s Stock Account will be based on
the Market Value of a share of Common Stock on the last day of the month
preceding the payment date.

 

(e)           Beneficiary. If a Participant dies before receiving all amounts
credited to such Participant’s Accounts, the undistributed amounts shall be
distributed to the Participant’s beneficiary or beneficiaries in accordance with
the last effective beneficiary designation form filed by the Participant with
the Company. Such undistributed amounts will be distributed in the same manner
and at the same time as had been elected by the Participant prior to such
Participant’s death. If a Participant has failed to designate a beneficiary, the
Participant’s Accounts shall be distributed to the Participant’s estate.

 

7.           Participant’s Rights:

 

Nothing in the Plan shall confer on a Participant any right to continue as a
director of the Company.

 

All amounts deferred or otherwise held for the account of a Participant under
the Plan shall remain the sole property of the Company. With respect to such
amounts, the Participant is merely a general creditor, and any obligation of the
Company hereunder is purely contractual and shall not be funded or secured in
any way.

 

4

--------------------------------------------------------------------------------


 

8.           Nonalienability:

 

No amounts, whether deferred or distributable, shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, whether voluntary or
involuntary, including any liability which is for alimony or other payments for
the support of a spouse or former spouse.

 

9.           Amendment and Termination:

 

The Board reserves the right to amend, modify or terminate the Plan at any time,
subject to any applicable rule or regulation.

 

10.         Governing Law:

 

Except to the extent superseded by federal law, the laws of Illinois shall be
controlling in all matters relating to the Plan.

 

5

--------------------------------------------------------------------------------
